                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA




UNITED STATES OF AMERICA            )
                                    )
                                    )
           v.                       )         1:20cr281-2
                                    )
                                    )
TRAVIS MICHAEL EVANS                )



                                  ORDER

     A federal grand jury for this district indicted the defendant

for conspiracy to distribute cocaine hydrochloride and marihuana,

in violation of 21 U.S.C. §§ 846, 841(b)(1)(A) & (b)(1)(B), and

conspiracy to commit money laundering, in violation of 18 U.S.C. §

1956(h).    (See Docket Entry 1.)       The case thereafter came before

the Court for a hearing on an oral motion for detention by the

United States, pursuant to 18 U.S.C. § 3142(f)(1)(B) and (C). (See

Docket Entry dated Aug. 3, 2020.)        At the end of the hearing, the

Court orally ordered the defendant’s detention because clear and

convincing evidence established that no set of available release

conditions would reasonably assure the safety of the community and

a preponderance of the evidence established that no available

release    conditions    would   reasonably    assure   the   defendant’s

appearance.      (See id.)   The Court now enters this written order

memorializing that ruling as required by 18 U.S.C. § 3142(i)(1).




      Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 1 of 10
                                   BACKGROUND

      A United States Probation Officer prepared a report regarding

the   defendant’s      history,    residence,    family    ties,   employment,

financial resources, health (including as to mental health and

substance abuse issues), and prior record.                Both parties had an

opportunity to review that report before the detention hearing.

The defendant conceded the accuracy of the factual information in

the report and was “afforded an opportunity to testify, to present

witnesses,      to   cross-examine    witnesses    who    appear[ed]   at   the

hearing, and to present information by proffer or otherwise,” 18

U.S.C. § 3142(f). In that regard, the defendant cross-examined the

law enforcement officer called by the United States.

                                   DISCUSSION

      Given the nature of the charge in this case, “[s]ubject to

rebuttal by the [defendant], it shall be presumed that no condition

or combination of conditions will reasonably assure the appearance

of the [defendant] as required and the safety of the community,”

18 U.S.C. § 3142(e)(3).1            “[T]he presumption operate[s] at a

      1
        A federal grand jury indicted the defendant for violating
21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A) & (B). (See Docket Entry
1.) A finding of probable cause to believe a defendant committed
such offense triggers the cited presumption of detention. See 18
U.S.C. § 3142(e)(3)(A) (indicating that presumption applies to
offenses under the Controlled Substances Act, 21 U.S.C. 801 et
seq., punishable by a maximum term of imprisonment of ten years or
more); 21 U.S.C. §§ 841(b)(1)(A) & (B) (imposing maximum prison
sentences of life and forty years, respectively). “[T]he appeals
courts that have addressed this issue have uniformly concluded that
the judicial officer may rely on a grand jury indictment to
establish probable cause for the purpose of triggering the
                                                     (continued...)

                                       -2-




          Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 2 of 10
minimum to impose a burden of production on the defendant to offer

some credible evidence contrary to the statutory presumption.”

United States v. Alatishe, 768 F.2d 364, 371 (D.C. Cir. 1985)

(emphasis omitted).2

     “Even when a defendant satisfies his burden of production,

however, ‘the presumption favoring detention does not disappear

entirely, but remains a factor to be considered among those weighed

by the district court.’           The presumption remains as a factor

because it is not simply an evidentiary tool designed for the

courts.     Instead, the presumption reflects Congress’s substantive

judgment that particular classes of offenders should ordinarily be



     1
      (...continued)
rebuttable presumptions in section 3142(e).”     United States v.
Vargas, 804 F.2d 157, 163 (1st Cir. 1986) (citing and joining
position of United States Courts of Appeals for the Second, Sixth,
Seventh, and Eleventh Circuits); accord United States v. Smith, 79
F.3d 1208, 1210 (D.C. Cir. 1996); United States v. Suppa, 799 F.2d
115, 119 (3d Cir. 1986). District courts in this Circuit uniformly
follow the same rule.    See, e.g., United States v. Glover, No.
5:10-cr-258-F-5, 2010 WL 3245526, at *1 (E.D.N.C. Aug. 17, 2010);
United States v. Boyd, 484 F. Supp. 2d 486, 488 (E.D. Va. 2007).
Moreover, as detailed below, the evidence at the hearing confirmed
the existence of probable cause.
     2
         Numerous courts have held that “section 3142(e)(3)’s
presumption in favor of detention imposes only a ‘burden of
production’ on the defendant.” United States v. Stone, 608 F.3d
939, 945 (6th Cir. 2010) (citing as examples decisions from the
Second and Seventh Circuits); accord United States v. Hir, 517 F.3d
1081, 1086 (9th Cir. 2008); United States v. Abad, 350 F.3d 793,
797 (8th Cir. 2003); United States v. Dillon, 938 F.2d 1412, 1416
(1st Cir. 1991); United States v. Stricklin, 932 F.2d 1353, 1354-55
(10th Cir. 1991); United States v. Quartermaine, 913 F.2d 910, 916
(11th Cir. 1990); United States v. Hare, 873 F.2d 796, 798 (5th
Cir. 1989); United States v. Carbone, 793 F.2d 559, 560 (3d Cir.
1986); United States v. Hill, No. 1:06cr82-1, 2007 WL 547611, at *1
(N.D. W. Va. Feb. 16, 2007).

                                      -3-




         Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 3 of 10
detained prior to trial.”          United States v. Stone, 608 F.3d 939,

945 (6th Cir. 2010) (citation omitted) (quoting United States v.

Mercedes, 254 F.3d 433, 436 (2d Cir. 2001)); accord United States

v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008); United States v. Abad,

350 F.3d 793, 797 (8th Cir. 2003); United States v. Dillon, 938

F.2d 1412, 1416 (1st Cir. 1991); United States v. Stricklin, 932

F.2d 1353, 1355 (10th Cir. 1991); United States v. Hare, 873 F.2d

796, 798-99 (5th Cir. 1989); United States v. Dominguez, 783 F.2d

702, 707 (7th Cir. 1986); United States v. Medina, 775 F.2d 1398,

1402 (11th Cir. 1985).3

      In resolving the issue of release or detention, the Court has

considered, along with the statutory presumption, the following

statutorily prescribed factors:         “(1) the nature and circumstances

of   the     offense[s]   charged,    including    whether     the   offense[s]

. . . [involve] a controlled substance . . .; (2) the weight of the

evidence       against    the    [defendant];     (3)    the     history   and

characteristics of the [defendant] . . .; and (4) the nature and

seriousness of the danger to any person or the community that would

be posed by the [defendant’s] release.”               18 U.S.C. § 3142(g).

Based on the record before it, the Court makes the following

findings of fact and/or conclusions of law:



      3
        Courts in this Circuit also have taken that position. See,
e.g., United States v. Jinwright, No. 3:09cr67, 2010 WL 2926084, at
*1 (W.D.N.C. July 23, 2010); United States v. Moore, No. 2:09cr222-
41, 2010 WL 1006205, at *2 (S.D. W. Va. Mar. 16, 2010); Hill, 2007
WL 547611, at *1.

                                       -4-




          Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 4 of 10
     1) the offense charged against the defendant is serious,

including     as    reflected    by    the    above-discussed       presumption     of

detention, the applicable penalties, and the language of the Bail

Reform    Act,     and    involved    circumstances       (detailed     below)   that

endangered the community, see, e.g., United States v. Caro, 597

F.3d 608, 624 (4th Cir. 2010) (“[I]llegal drugs have long and

justifiably been associated with violence.”); United States v.

Peterson, Nos. 95-5407, 95-5449, 95-5518, 95-5519, 210 F.3d 363

(table),     2000    WL    305137,    at     *13   (4th   Cir.   Mar.     24,    2000)

(unpublished) (“Drug trafficking is an extremely serious crime with

far-reaching effects.”); United States v. Melguizo, 824 F.2d 370,

371 (5th Cir. 1987) (“We find that a possible sentence of ten years

is also sufficient indication that the offense is serious.”);                       21

U.S.C. § 841(b)(1)(A) & (B) (imposing respective minimum sentences

of ten and five years, as well as respective maximum prison

sentences     of    life   and   forty     years);   18    U.S.C.    §§   1956(a)(1)

(imposing maximum prison sentence of twenty years), 3142(g)(1)

(citing issue of whether offense “involves . . . a controlled

substance” as significant to assessment of risks relevant to

detention decision);

     2) the weight of the evidence against the defendant appears

sufficient to support a conviction beyond a reasonable doubt, in

that:

             A) in November 2018, federal agents began investigating

drug activity in Chapel Hill, North Carolina, and, through a series


                                           -5-




         Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 5 of 10
of   enforcement      operations,      search   warrant     executions,     and

debriefings, ultimately discovered a drug and money laundering

conspiracy stretching from the Eastern District of California to

the Middle District and Eastern District of North Carolina;

             B) during that investigation, federal agents obtained

evidence showing that the defendant and his co-defendants purchased

large quantities of marijuana from a supplier, Francisco Ochoa, in

the Eastern District of California and then utilized individuals to

transport the marijuana in vehicles from the Eastern District of

California to the Eastern District and Middle District of North

Carolina;

             C) several months later, upon the defendant’s request for

shipments of cocaine hydrochloride, Ochoa shipped large quantities

of cocaine hydrochloride via the United States Postal Service from

the Eastern District of California to the Eastern District and

Middle District of North Carolina;

             D) in return, the defendant and his co-defendants shipped

large quantities of United States currency via the United States

Postal Service to the Eastern District of California from the

Eastern District and Middle District of North Carolina;

             E) the defendant and his co-defendants also utilized bank

accounts     to   provide   payments    to   Ochoa   in   amounts   less   than

$10,000.00;4

     4
        At the hearing, the federal agent testified that federal
law requires the generation of a currency transaction report for
                                                  (continued...)

                                       -6-




         Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 6 of 10
             F) the investigation revealed that the defendant and his

co-defendants distributed approximately 100 kilograms of cocaine

hydrochloride and approximately 1000 pounds of marijuana;

             G) several co-defendants identified the defendant as a

distributor       of     cocaine    hydrochloride    and     marijuana,      with

responsibility         for   distributing   approximately    30   kilograms   of

cocaine hydrochloride;

             H) the defendant reportedly directed co-defendant Briahna

Haskell to make deposits and transfers in an attempt to conceal the

drug transactions;

             I)   ultimately,      the   investigation     revealed   that    the

defendant and his co-defendants made drug and money laundering

transactions in an estimated amount of $1.3 million dollars;

             J) federal agents utilized search warrants to obtain

information from co-defendants’ iCloud accounts which revealed

discussions between the defendant and co-defendants regarding the

controlled substance shipments and financial transactions and also

revealed video footage of the defendant involved in the related

conduct; and

             K) in a separate investigation, law enforcement officers

in New Hanover County, North Carolina, seized three pounds of




     4
      (...continued)
any transaction involving an amount greater than $10,000.00.

                                         -7-




         Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 7 of 10
marijuana and $20,000.00 from a safe in a garage attached to a

residence that the defendant shared with his girlfriend;5 and

     3) the history and characteristics of the defendant raise the

following concerns regarding danger to the community (including in

the form of continued drug-dealing)6 and the risk of non-appearance

his release would present:

             A) on December 13, 2018, the defendant was charged with

Felony Possession with Intent to Manufacture, Sell, and Deliver

Schedule      VI     Controlled       Substances,       Felony   Maintain      a

Vehicle/Dwelling/Place for Controlled Substances, and Misdemeanor

Possession of Marijuana Paraphernalia in Sampson County, North

Carolina,     and   the    conspiracy     allegedly     continued   after    the

defendant’s arrest on those charges, which remain pending;

             B) on February 19, 2020, the defendant was charged with

Misdemeanor Conspiracy Possess Marijuana and Misdemeanor Soliciting

Sale of     Marijuana     in   Pitt   County,   North   Carolina,   and,    upon

conviction, received a sentence of 30 days’ imprisonment for each

charge; and

             C) the defendant has no verifiable employment history.




     5
         Law enforcement officers also located the defendant’s
girlfriend’s cellular telephone number in the contacts list of the
cellular telephone of a conspirator in the Eastern District of
California.
     6
        Drug-dealing poses a danger to the community within the
meaning of 18 U.S.C. § 3142. See United States v. Williams, 753
F.2d 329, 333-36 & n.13 (4th Cir. 1985) (reversing release order).

                                        -8-




         Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 8 of 10
       Even    assuming   that    the   defendant    rebutted     the   statutory

presumption of detention through his proffer of a third-party

custodian, a period of release without flight and self-surrender,

and the lack of a significant prior record, the Court concludes

that the record establishes by clear and convincing evidence that

no available release conditions would reasonably assure the safety

of the community and by a preponderance of the evidence that no

available       release   conditions       would     reasonably       assure    the

defendant’s appearance. In particular, the defendant’s involvement

with    both     intrastate      and    interstate    travel     of     controlled

substances, the large quantities of funds and controlled substances

involved in the instant offense conduct, and the presence of a

large quantity of cash and controlled substances in the defendant’s

residence at the time of his instant arrest all indicate high-level

drug activity, access to significant funds, and ability to conduct

clandestine drug activity which could facilitate flight.                 Further,

the defendant has failed to identify an appropriate third-party

custodian.       The record reflects that the defendant’s proposed

third-party custodian resided in a home with the defendant where

drug activity occurred and that she engages in significant work

activity outside of the home, both of which call into question her

ability    to    adequately   supervise       the   defendant.        Under    these

circumstances, the Court cannot release the defendant.

       IT IS THEREFORE ORDERED that the oral Motion for Detention by

the United States is GRANTED and the defendant shall be detained


                                        -9-




        Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 9 of 10
pending disposition of the instant charges pursuant to 18 U.S.C.

§ 3142(e)(1).    The defendant is committed to the custody of the

United States Attorney General or his designated representative for

confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or held in

custody pending appeal.      The defendant shall have a reasonable

opportunity for private consultation with defense counsel.             On

order of a United States court or on request of an attorney for the

Government, the person in charge of the corrections facility shall

deliver the defendant to the United States Marshal for the purpose

of an appearance in connection with a court proceeding.


                                   /s/ L. Patrick Auld
                                    L. Patrick Auld
                               United States Magistrate Judge

August 6, 2020




                                  -10-




     Case 1:20-cr-00281-CCE Document 24 Filed 08/06/20 Page 10 of 10
